EXHIBIT 10.3

 

SPECTRA ENERGY CORP

EXECUTIVE CASH BALANCE PLAN

(As Amended and Restated Effective as of May 1, 2012)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I PURPOSE OF PLAN

     4   

ARTICLE II DEFINITIONS

     4   

ARTICLE III ELIGIBILITY

     6   

    3.1

   General      6   

    3.2

   Assumed Amounts      6   

ARTICLE IV BENEFITS

     7   

    4.1

   General      7   

    4.2

   Make-Whole Benefit      7   

    4.3

   Supplemental Credits      7   

    4.4

   Interest Credits      7   

    4.5

   Assumed Amounts      7   

ARTICLE V VESTING

     8   

ARTICLE VI PAYMENT OF BENEFITS

     8   

    6.1

   Benefit Payments      8   

    6.2

   Forms of Benefit Payment      9   

    6.3

   Cash Payment Only      10   

    6.4

   Financial Hardship      10   

    6.5

   Six-Month Delay      10   

ARTICLE VII DEATH BENEFITS

     10   

    7.1

   Beneficiary Designation      10   

    7.2

   No Beneficiary      10   

    7.3

   Death Before Payment Begins      10   

    7.4

   Death After Payment Begins      10   

    7.5

   Supplemental Security Plan      10   

ARTICLE VIII AMENDMENT AND TERMINATION

     11   

ARTICLE IX ADMINISTRATION

     11   

    9.1

   Top-Hat Plan      11   

    9.2

   Plan Operation and Administration      11   

    9.3

   Plan Administrator      11   

ARTICLE X CLAIMS PROCEDURE

     11   

    10.1

   Claim      11   

    10.2

   Written Claim      12   

    10.3

   Committee Determination      12   

    10.4

   Notice of Determination      12   

    10.5

   Appeal      12   

    10.6

   Request for Review      12   

    10.7

   Determination of Appeal      12   

    10.8

   Hearing      13   

    10.9

   Decision      13   

    10.10

   Exhaustion of Appeals      13   

    10.11

   Committee’s Authority      13   

ARTICLE XI NATURE OF COMPANY’S OBLIGATION

     13   

    11.1

   Unsecured Promise      13   

    11.2

   No Right to Specific Assets      13   

    11.3

   Plan Provisions      13   

 

- 2 -



--------------------------------------------------------------------------------

ARTICLE XII GENERAL PROVISIONS

     14   

    12.1

   No Right to Employment      14   

    12.2

   No Assignment      14   

    12.3

   Domestic Relations Order      14   

    12.4

   Withholding      14   

    12.5

   Governing Law      14   

    12.6

   Compliance with Code Section 409A      14   

 

- 3 -



--------------------------------------------------------------------------------

SPECTRA ENERGY CORP

EXECUTIVE CASH BALANCE PLAN

ARTICLE I

PURPOSE OF PLAN

The purposes of the Spectra Energy Corp Executive Cash Balance Plan (the “Plan”)
are (i) to provide additional retirement benefits for a select group of
management or highly compensated employees and (ii) to provide for the payment
of certain amounts deferred under the predecessor Duke Energy Corporation
Executive Cash Balance Plan I and II. The Plan is effective as of the
Distribution Date (as defined below), and is hereby amended and restated
effective as of May 1, 2012. The Plan is intended to be a nonqualified, unfunded
plan of deferred compensation for a select group of management or highly
compensated employees that qualifies as a top-hat plan that is exempt from
substantially all of the requirements of Title I of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”), and shall be so interpreted
and administered.

ARTICLE II

DEFINITIONS

Wherever used herein, a pronoun or adjective in the masculine gender includes
the feminine gender, the singular includes the plural, and the following terms
have the following meanings unless a different meaning is clearly required by
the context:

2.1. “Account” means the record of contributions and adjustments thereto
maintained with respect to each Participant pursuant to Article IV.

2.2. “Beneficiary” means the person or persons designated by a Participant, or
by another person entitled to receive benefits hereunder, to receive benefits
following the death of such person.

2.3. “Board of Directors” or “Board” means the Board of Directors of Spectra
Energy Corp.

2.4. “Change in Control” shall be deemed to have occurred upon:

(i) an acquisition subsequent to the Distribution Date hereof by any individual,
entity or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 30% or more of either (A) the then outstanding shares of common stock of
Spectra Energy Corp or (B) the combined voting power of the then outstanding
voting securities of Spectra Energy Corp entitled to vote generally in the
election of directors; excluding, however, the following: (1) any acquisition
directly from Spectra Energy Corp, other than an acquisition by virtue of the
exercise of a conversion privilege unless the security being so converted was
itself acquired directly from Spectra Energy Corp, (2) any acquisition by
Spectra Energy Corp and (3) any acquisition by an employee benefit plan (or
related trust) sponsored or maintained by Spectra Energy Corp or its affiliated
companies;

(ii) during any period of two (2) consecutive years (not including any period
prior to the Distribution Date), individuals who at the beginning of such period
constitute the Board of Directors (and any new directors whose election by the
Board of Directors or nomination for election by the Spectra Energy Corp’s
shareholders was approved by a vote of at least 2/3 of the directors then still
in office who either were directors at the beginning of the period or whose
election or nomination for election was so approved) cease for any reason
(except for death, disability or voluntary retirement) to constitute a majority
thereof;

 

- 4 -



--------------------------------------------------------------------------------

(iii) the consummation, after the Distribution Date, of a merger, consolidation,
reorganization or similar corporate transaction, which has been approved by the
shareholders of Spectra Energy Corp, whether or not Spectra Energy Corp is the
surviving corporation in such transaction, other than a merger, consolidation,
or reorganization that would result in the voting securities of Spectra Energy
Corp outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) at least fifty percent (50%) of the combined voting power of
the voting securities of Spectra Energy Corp (or such surviving entity)
outstanding immediately after such merger, consolidation or reorganization; or

(iv) the consummation, after the Distribution Date, of (A) the sale or other
disposition of all or substantially all of the assets of Spectra Energy Corp or
(B) a complete liquidation or dissolution of Spectra Energy Corp, which has been
approved by the shareholders of Spectra Energy Corp;

provided that in no event shall a Change in Control be deemed to have occurred
by reason of any of the events resulting from the separation transaction
pursuant to which Spectra Energy Corp becomes a separate publicly-held
corporation for the first time.

2.5. “Code” means the Internal Revenue Code of 1986, as amended.

2.6. “Committee” means the Compensation Committee of the Board of Directors or
its delegate.

2.7. “Company” means Spectra Energy Corp and its affiliated companies.

2.8. “Compensation” means “Compensation” as defined in the Retirement Cash
Balance Plan but without regard to the limitations of Code Section 401(a)(17)
and including employee deferrals (except for deferrals of long-term incentive
awards) under the Spectra Energy Corp Executive Savings Plan.

2.9. “Distribution Date” has the meaning given such term in the Separation and
Distribution Agreement by and between Duke Energy Corporation and Spectra Energy
Corp.

2.10. “Duke” means Duke Energy Corporation.

2.11. “Duke Plan” means, collectively, the Duke Energy Corporation Executive
Cash Balance Plans I and II.

2.12. “Employee” means a person employed by the Company.

2.13. “Equalization Plan” means, to the extent maintained, the Spectra Energy
Corp Retirement Benefit Equalization Plan.

2.14. “Interest Credit” means the amount determined by multiplying the balance
of a cash balance account by the Interest Factor for a month.

2.15. “Interest Factor” means the interest rate determined by the formula (1 +
i)(1/12) - 1, where “i” equals the yield on 30-year Treasury Bonds as published
in the Federal Reserve Statistical Release H.15 for the end of the third full
business week of the month prior to the beginning of the calendar quarter for
which the monthly accrual is being applied, but not more than an annual
percentage rate of 9% and not less than an annual percentage rate of 4%.

2.16. “Make-Whole Account” means the account described in Section 4.2.

 

- 5 -



--------------------------------------------------------------------------------

2.17. “Make-Whole Benefit” means the benefit provided pursuant to Section 4.2 of
the Plan.

2.18. “Participant” means an Employee who is entitled to receive benefits from
the Plan.

2.19. “Pay Credit” means a credit that is added to a Participant’s Make-Whole
Account pursuant to Section 4.2.

2.20. “Retirement Cash Balance Plan” means (i) with respect to benefits governed
by Sub-Plan II, the Spectra Energy Retirement Cash Balance Plan as in effect
from time to time, and (ii) with respect to benefits governed by Sub-Plan I, the
Duke Energy Retirement Cash Balance Plan as in effect on October 3, 2004,
without giving effect to amendments adopted thereafter.

2.21. “Separation From Service” means the Participant’s separation from service
with the Company within the meaning of Code Section 409A.

2.22. “Specified Employee” means a Participant who is a “specified employee” (as
defined in Code Section 409A(2)(B)(i)) of the Company (or an entity which is
considered to be a single employer with the Company under Code Section 414(b) or
414(c)), as determined under Code Section 409A at any time during any twelve
(12) month period ending on December 31, but only if the Company has any stock
that is publicly traded on an established securities market or otherwise.
Notwithstanding the foregoing, a Participant will be deemed to be a Specified
Employee for the period of April 1 through March 31 following such December 31,
except as otherwise may be required under Code Section 409A.

2.23. “Sub-Plan I” and “Sub-Plan II” have the meanings given such terms in
Section 12.6.

2.24. “Supplemental Benefit” means the benefit provided under Section 4.3 of the
Plan.

2.25. “Supplemental Credit” means a credit that is added to a Participant’s
Supplemental Account pursuant to Section 4.3.

2.26. “Supplemental Retirement Plan” means the Supplemental Retirement Plan for
Employees of Duke Power Company as it existed on December 31, 1996.

2.27. “Supplemental Security Plan” means the Duke Power Company Supplemental
Security Plan as it existed on December 31, 1996.

ARTICLE III

ELIGIBILITY

3.1 General. Any Employee designated by the Committee shall be eligible to
participate in the Plan and shall remain eligible as long as he continues to be
an Employee or until designated ineligible by the Committee. Notwithstanding the
foregoing, an Employee who is not a member of a “select group of management or
highly compensated employees” within the meaning of ERISA, may not participate
in the Plan. Participants shall not receive any benefits under the terms of the
Supplemental Retirement Plan, the Supplemental Security Plan, the Equalization
Plan or any comparable plan maintained by the Company.

3.2 Assumed Amounts. Any individual with respect to whom “Assumed Amounts” (as
defined in Section 4.5) are credited hereunder shall automatically participate,
and be a “Participant,” in the Plan with respect to such Assumed Amounts as of
the Distribution Date.

 

- 6 -



--------------------------------------------------------------------------------

ARTICLE IV

BENEFITS

4.1 General. The Plan provides a Make-Whole Benefit and may provide a
Supplemental Benefit. Each Participant shall have a “Make-Whole Account”, which
is a bookkeeping account established under this Plan and shall be eligible for a
Make-Whole Benefit. The Committee will determine whether a Participant is to be
eligible for a Supplemental Benefit, and in such case a “Supplemental Account,”
which is a bookkeeping account, shall be established.

4.2 Make-Whole Benefit. Under the Make-Whole Benefit, for any month that a
Participant is eligible to participate in this Plan, the Participant’s
Make-Whole Account shall receive a Pay Credit equal to the excess, if any, of
(a) the pay credit that would have been provided under the Retirement Cash
Balance Plan for the month if the Retirement Cash Balance Plan used the
definition of Compensation set forth herein and, to the extent determined by the
Committee from time to time, other types of excluded pay were treated as
eligible compensation under such Plan; over (b) the pay credit for the month
that is actually made to the Participant’s account under the Retirement Cash
Balance Plan. A Participant, while “Disabled” as defined in the Retirement Cash
Balance Plan and continuing to receive pay credits to the Participant’s account
under the Retirement Cash Balance Plan, shall continue to receive Pay Credits to
the Participant’s Make-Whole Account determined on the same basis as his
continued pay credits under the Retirement Cash Balance Plan, and based upon his
eligible Compensation immediately prior to disability.

In addition, the Make-Whole Benefit provides a Pay Credit to the Participant’s
Make-Whole Account equal to any reduction in a benefit under the Retirement Cash
Balance Plan resulting from the limitations imposed by Code Section 415. Where
an opening account balance under the Retirement Cash Balance Plan has been
established for a Participant, the Committee, in its sole discretion, may
establish an opening balance for the Participant’s Make-Whole Account that is
designed to provide a transition benefit comparable to the benefit provided
through the Retirement Cash Balance Plan opening account balance, but without
regard to the limitations imposed by Code Sections 401(a)(17) or 415. If the
value of the benefit which a vested Participant had accrued under the
Supplemental Retirement Plan as of December 31, 1996, is greater than the value
of the Participant’s Make-Whole Account on the date the Participant retires,
such higher value shall apply.

4.3 Supplemental Credits. A Participant’s Supplemental Account shall receive
such Supplemental Credits, in such amounts and at such times, as the Committee,
in its sole discretion, may determine. Notwithstanding Sections 4.3 and 4.4 to
the contrary, the Minimum Benefit feature of Section 4.3(e) of the Duke Plan, as
in effect prior to January 1, 1999, is preserved herein and incorporated by
reference.

4.4 Interest Credits. An Interest Credit will be added to a Participant’s
Make-Whole Account and to a Participant’s Supplemental Account as of the end of
each calendar month ending prior to the month in which the respective account is
fully distributed or forfeited. The amount of the Interest Credit for a month
will equal the balance of the respective account as of the end of the prior
month (after adding any Pay Credit, Supplemental Credit and Interest Credit for
the prior month and subtracting any payment or forfeiture for the prior month)
multiplied by the Interest Factor for the month. Notwithstanding the foregoing,
Interest Credits to the Supplemental Account under Sub-Plan I of a Participant
whose employment with the Company terminates before attaining the earliest
retirement age under the Retirement Cash Balance Plan will be suspended
beginning with the month during which employment terminates and will not resume
until the month following the month during which payment of the Supplemental
Benefit commences.

4.5 Assumed Amounts. The Company has assumed the obligations under the Duke Plan
with respect to certain Participants who previously were employees of Duke or
its affiliates (“Assumed Amounts”). As a result, a Participant who was a
participant in the Duke Plan shall have (i) an initial balance in his or her
Make-Whole Account equal to the balance in his or her Make-Whole Account under
the Duke Plan immediately prior to the

 

- 7 -



--------------------------------------------------------------------------------

Distribution Date, and (ii) an initial balance in his or her Supplemental
Account equal to the balance, if any, in his or her Supplemental Account under
the Duke Plan immediately prior to the Distribution Date. The Assumed Amounts
credited to Accounts hereunder shall remain subject to the same vesting
provisions as in effect under the Duke Plan, and shall remain subject to the
same distribution and beneficiary designation elections that were controlling
under the Duke Plan immediately prior to the Distribution Date until a new
election is made in accordance with the terms of this Plan that by its terms
supersedes the prior election.

ARTICLE V

VESTING

Unless the Committee provides otherwise for a particular Participant at the time
the Participant initially becomes eligible to participate in the Plan or at the
time of an award of a particular Supplemental Credit (and any Interest Credits
thereto), a Participant will become fully vested in the Participant’s Make-Whole
Account and the Participant’s Supplemental Account, if any, (i) when the
Participant becomes vested under the Retirement Cash Balance Plan, or (ii) the
Participant’s employment with the Company terminates on account of the
Participant’s death or the Participant having become “Disabled”, as defined in
the Retirement Cash Balance Plan. If a Participant’s employment with the Company
terminates and the Participant is not fully vested, the unvested portion of the
Participant’s Make-Whole Account and of the Participant’s Supplemental Account,
if any, shall be immediately forfeited and no benefit under the Plan shall be
paid with respect thereto.

In the event of a Change in Control, all Accounts shall become 100% fully and
immediately vested and non-forfeitable, and shall thereafter be maintained and
paid in accordance with the terms of this Plan.

ARTICLE VI

PAYMENT OF BENEFITS

6.1 Benefit Payments. A Participant who incurs a Separation From Service prior
to the Participant’s earliest retirement age under the Retirement Cash Balance
Plan will receive, or will begin to receive, payment of his vested Make-Whole
Account and his vested Supplemental Account, if any, as soon as administratively
feasible following the month in which the Participant attains age 55. A
Participant who incurs a Separation From Service after the Participant’s
earliest retirement age under the Retirement Cash Balance Plan will receive, or
will begin to receive, payment of his vested Make-Whole Account and his vested
Supplemental Account, if any, as soon as administratively feasible following the
month in which the Participant’s employment terminates. Notwithstanding the
foregoing, a Participant who incurs a Separation From Service on or after
December 31, 2006 will receive, or will begin to receive, payment of his vested
Make Whole Account under Sub-Plan II and his vested Supplemental Account, if
any, under Sub-Plan II as soon as administratively feasible following the month
in which the Participant’s employment terminates. A Participant, while
“Disabled” (as defined in the Retirement Cash Balance Plan), and continuing to
receive pay credits to the Participant’s account under the Retirement Cash
Balance Plan, shall not receive payment of benefits during the period the
Participant receives such pay credits, any other Participant who incurs a
Separation From Service and whose Make-Whole Account and Supplemental Account,
if any, have a combined balance, as of the last day of the month during which
employment terminated, of less than $25,000 will receive payment of his vested
Make-Whole Account and his vested Supplemental Account, if any, in a single sum,
as soon as administratively feasible following the month in which the
Participant’s employment terminates under this Plan. Except as provided in
Section 6.5, payment of a Participant’s vested Make-Whole Account and his vested
Supplemental Account shall be paid or begin to be paid not later than sixty
(60) days following the month in which such amounts become payable.

 

- 8 -



--------------------------------------------------------------------------------

6.2 Forms of Benefit Payment.

 

  (a) Participants who are designated as eligible after the Distribution Date
must elect a form of benefit payment within 30 days after being designated
eligible to participate in the Plan by completing such form as the Committee
shall require and filing the completed form with, and acceptance by, the
Committee. Failure to timely elect a form of benefit payment shall result in a
deemed election of a single lump sum payment. A Participant may change his or
her benefit payment election at any time, and from time to time, by completing a
new election form as the Committee provides and filing the completed form with,
and acceptance by, the Committee; provided, however, that the Participant has
not filed a payment election form within the prior 12 months. With respect to
amounts deferred under Sub-Plan II, except where the payment of the
Participant’s benefit is due to death or disability (within the meaning of Code
Section 409A), (i) a Participant’s election to change the form of benefit
payment shall become effective one year from the date on which the election form
was file with the Committee, but only if the Participant continued in employment
throughout such one-year period, and (ii) any lump sum or installment form of
payment that is changed by the Participant’s election pursuant to this paragraph
will be paid not earlier than five years from the date that such payment would
otherwise have been paid.

 

  (b) The forms of benefit payment available under the Plan are:

 

  (1) single sum payment;

 

  (2) monthly payments for three years; and

 

  (3) monthly payments for ten years.

At such time as benefits under the Plan become payable with respect to a
Participant, such benefits shall be paid in accordance with the benefit payment
form then in effect and unless otherwise expressly provided by the Plan.

Notwithstanding the foregoing, if a Participant has previously elected to
receive payment of his Account on a monthly basis over a period of 15 years and
has commenced payment of his Account pursuant to such election as of
December 31, 2009, the Participant shall continue to receive payment of his
Account on a monthly basis for the remainder of such 15-year period. If the
Participant has previously elected to receive payment of his Account on a
monthly basis over a period of 15 years and has not yet commenced payment of his
Account pursuant to such election as of December 31, 2009, the Participant shall
be permitted to retain such election, but in the event that the Participant
makes a subsequent election, only the forms of benefit payment set forth in the
first paragraph of this Section 6.2(b) are available.

 

  (c) Under the monthly form of benefit payment, the amount of payment for a
particular month shall be calculated as follows:

 

amount =

 

V

    N  

 

where

  

N

   represents the number of months remaining in the payment term as of the
immediately preceding December 31, except for payments made for the first
calendar year, in which case the number of months shall be equal to the number
of months in the elected installment form; and

V

   represents the balance of the Participant’s Make-Whole Account and the
balance of the Participant’s Supplemental Account, if any, determined as of the
immediately preceding December 31, except for payments made for the first
calendar year, in which case the balances will be determined as of the last day
of the month immediately prior to the payment commencement date.

 

- 9 -



--------------------------------------------------------------------------------

6.3 Cash Payment Only. Any benefit payment due under the Plan shall be paid in
cash.

6.4 Financial Hardship. Upon written request by a Participant, the Committee may
distribute to a Participant who is receiving a monthly payment form of
distribution, such amount of the remaining balance of the Participant’s vested
cash balance account and vested Supplemental Account, if any, which the
Committee determines is necessary to provide for a financial hardship suffered
by the Participant. For this purpose, “financial hardship” shall mean a severe
financial hardship that constitutes an “unforeseeable emergency” within the
meaning of Code Section 409A. Notwithstanding the foregoing, if any member of
the Committee requests a hardship distribution, then such Committee member shall
take no part in the discussion or decision concerning whether such member has
suffered a financial hardship, or the amount to be distributed in relief
thereof.

6.5 Six-Month Delay. Notwithstanding any provision in this Plan to the contrary,
if the payment of any benefit hereunder would be subject to additional taxes and
interest under Code Section 409A because the timing of such payment is not
delayed as provided in Code Section 409A for a Specified Employee, then if the
Participant is a Specified Employee under Code Section 409A, any such payment
that the Participant would otherwise be entitled to receive during the first six
months following the date of the Participant’s Separation From Service shall be
delayed and paid, if in the form of a lump sum payment, or commence, if in the
form of installment payments, as applicable, within fifteen (15) business days
after the date that is six months following such Separation From Service date,
or such earlier date upon which such amount can be paid or provided under Code
Section 409A without being subject to such taxation.

ARTICLE VII

DEATH BENEFITS

7.1 Beneficiary Designation. In accordance with procedures established by the
Company, each Participant shall designate a Beneficiary or Beneficiaries to
receive payment of his vested Make-Whole Account and vested Supplemental Account
upon his death, as provided in Section 7.3 or 7.4, and if applicable,
Section 7.5, below.

7.2 No Beneficiary. If the Participant does not designate a Beneficiary, or if
the Beneficiary who is designated should predecease the Participant, the death
benefit for a deceased Participant shall be paid to the estate of the
Participant, as the Participant’s Beneficiary, in a single cash payment not
later than sixty (60) days following date of the Participant’s death.

7.3 Death Before Payment Begins. If a Participant should die while still
employed by the Company or otherwise before payment of any Plan benefits has
commenced, payments of any death benefit shall be made to the Participant’s
Beneficiary in the same benefit payment form elected by the Participant under
Section 6.2, unless the Beneficiary is the estate and in that case, a single
cash payment shall be made not later than sixty (60) days following date of the
Participant’s death. Notwithstanding the foregoing, if the death benefit is less
than $25,000, the death benefit shall automatically be paid to the Participant’s
Beneficiary in a single cash payment not later than sixty (60) days following
the date of Participant’s death.

7.4 Death After Payment Begins. If a Participant should die after payment of
Plan benefits has commenced, payment of any death benefit will be made to the
Participant’s Beneficiary as a continuation of the benefit payment form that had
been in effect for the Participant, unless the Beneficiary is the estate and in
that case, a single cash payment shall be made not later than sixty (60) days
following date of the Participant’s death.

7.5 Supplemental Security Plan. If an Employee who was an active participant in
the Supplemental Security Plan on December 31, 1996, should die while still
employed by the Company, the portion of the death benefit attributable to the
Employee’s Supplemental Account shall not be less than the amount determined by
multiplying 2.5 times the annualized base rate of pay of the Employee on the
date of death.

 

- 10 -



--------------------------------------------------------------------------------

ARTICLE VIII

AMENDMENT AND TERMINATION

The Committee retains the sole and unilateral right to terminate, amend, modify
or supplement this Plan, in whole or in part, at any time. The Committee may
delegate the right to amend the Plan, subject to any limitations it may impose,
to an officer of the Company. No such action shall adversely affect a
Participant’s right to receive amounts then credited to a Participant’s account
with respect to events occurring prior to the date of such amendment.

In the event of a Change in Control, the Plan shall become irrevocable and may
not be amended or terminated without the written consent of each Plan
Participant who may be affected in any way by such amendment or termination
either at the time of such action or at any time thereafter. This restriction in
the event of a Change in Control shall be determined by reference to the date
any amendment or resolution terminating the Plan is actually signed by an
authorized party rather than the date such action purports to be effective.

ARTICLE IX

ADMINISTRATION

9.1 Top-Hat Plan. The Company intends for the Plan to be an unfunded “top-hat”
plan for a select group of management or highly compensated employees which is
exempt from substantially all of the requirements of Title I of ERISA pursuant
to Sections 201(2), 301(a)(3), and 401(a)(1) of ERISA. The Company is the Plan
sponsor under Section 3(16)(B) of ERISA.

9.2 Plan Operation and Administration. The Committee shall have the authority to
control and manage the operation and administration of the Plan except as
otherwise expressly provided in this Plan document. The Committee may designate
other persons to carry out fiduciary responsibilities under the Plan.

9.3 Plan Administrator. The Committee is the administrator of the Plan within
the meaning Section 3(16)(A) of ERISA. As administrator, the Committee has the
authority (without limitation as to other authority) to delegate its duties to
agents and to make rules and regulations that it believes are necessary or
appropriate to carry out the Plan. The Committee has the discretion (i) to
interpret and construe the terms and provisions of the Plan (including any rules
or regulations adopted under the Plan), (ii) to determine questions of
eligibility to participate in the Plan and (iii) to make factual determinations
in connection with any of the foregoing. A decision of the Committee with
respect to any matter pertaining to the Plan including without limitation the
Employees determined to be Participants, the benefits payable, and the
construction or interpretation of any provision thereof, shall be conclusive and
binding upon all interested persons. No Committee member shall participate in
any decision of the Committee that would directly and specifically affect the
timing or amount of his benefits under the Plan, except to the extent that such
decision applies to all Participants under the Plan.

ARTICLE X

CLAIMS PROCEDURE

10.1 Claim. A person with an interest in the Plan shall have the right to file a
claim for benefits under the Plan and to appeal any denial of a claim for
benefits. Any request or application for a Plan benefit or to clarify the
claimant’s rights to future benefits under the terms of the Plan shall be
considered to be a claim.

 

- 11 -



--------------------------------------------------------------------------------

10.2 Written Claim. A claim for benefits will be considered as having been made
when submitted in writing by the claimant (or by such claimant’s authorized
representative) to the Committee. No particular form is required for the claim,
but the written claim must identify the name of the claimant and describe
generally the benefit to which the claimant believes he is entitled. The claim
may be delivered personally during normal business hours or mailed to the
Committee.

10.3 Committee Determination. The Committee will determine whether, or to what
extent, the claim may be allowed or denied under the terms of the Plan. If the
claim is wholly or partially denied, the claimant shall be so informed by
written notice within 90 days after the day the claim is submitted unless
special circumstances require an extension of time for processing the claim. If
such an extension of time for processing is required, written notice of the
extension shall be furnished to the claimant prior to the termination of the
initial 90-day period. Such extension may not exceed an additional 90 days from
the end of the initial 90-day period. The extension notice shall indicate the
special circumstances requiring an extension of time and the date by which the
Plan expects to render the final decision. If notice of denial of a claim (in
whole or in part) is not furnished within the initial 90-day period after the
claim is submitted (or, if applicable, the extended 90-day period), the claimant
shall consider that his claim has been denied just as if he had received actual
notice of denial.

10.4 Notice of Determination. The notice informing the claimant that his claim
has been wholly or partially denied shall be written in a manner calculated to
be understood by the claimant and shall include:

 

  (a) The specific reason(s) for the denial.

 

  (b) Specific reference to pertinent Plan provisions on which the denial is
based.

 

  (c) A description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary.

 

  (d) Appropriate information as to the steps to be taken if the claimant wishes
to submit his claim for review.

10.5 Appeal. If the claim is wholly or partially denied, the claimant (or his
authorized representative) may file an appeal of the denied claim with the
Committee requesting that the claim be reviewed. The Committee shall conduct a
full and fair review of each appealed claim and its denial. Unless the Committee
notifies the claimant that due to the nature of the benefit and other attendant
circumstances he is entitled to a greater period of time within which to submit
his request for review of a denied claim, the claimant shall have 60 days after
he (or his authorized representative) receives written notice of denial of his
claim within which such request must be submitted to the Committee.

10.6 Request for Review. The request for review of a denied claim must be made
in writing. In connection with making such request, the claimant or his
authorized representative may:

 

  (a) Review pertinent documents.

 

  (b) Submit issues and comments in writing.

10.7 Determination of Appeal. The decision of the Committee regarding the appeal
shall be promptly given to the claimant in writing and shall normally be given
no later than 60 days following the receipt of the request for review. However,
if special circumstances (for example, if the Committee decides to hold a
hearing on the appeal) require a further extension of time for processing, the
decision shall be rendered as soon as possible, but no later than 120 days after
receipt of the request for review. However, if the Committee holds regularly
scheduled meetings at least quarterly, a decision on review shall be made by no
later than the date of the meeting which immediately follows the Plan’s receipt
of a request for review, unless the request is filed within 30 days preceding
the date of such meeting. In such case, a decision may be made by no later than
the date of the second meeting following the Plan’s receipt of the request for
review. If special circumstances (for example, if the

 

- 12 -



--------------------------------------------------------------------------------

Committee decides to hold a hearing on the appeal) require a further extension
of time for processing, the decision shall be rendered as soon as possible, but
no later than the third meeting following the Plan’s receipt of the request for
review. If special circumstances require that the decision will be made beyond
the initial time for furnishing the decision, written notice of the extension
shall be furnished to the claimant (or his authorized representative) prior to
the commencement of the extension. The decision on review shall be in writing
and shall be furnished to the claimant or to his authorized representative
within the appropriate time for the decision. If a decision on review is not
furnished within the appropriate time, the claim shall be deemed to have been
denied on appeal.

10.8 Hearing. The Committee may, in its sole discretion, decide to hold a
hearing if it determines that a hearing is necessary or appropriate in order to
make a full and fair review of the appealed claim.

10.9 Decision. The decision on review shall include specific reasons for the
decision, written in a manner calculated to be understood by the claimant, as
well as specific references to the pertinent Plan provisions on which the
decision is based.

10.10 Exhaustion of Appeals. A person must exhaust his rights to file a claim
and to request a review of the denial of his claim before bringing any civil
action to recover benefits due to him under the terms of the Plan, to enforce
his rights under the terms of the Plan, or to clarify his rights to future
benefits under the terms of the Plan.

10.11 Committee’s Authority. The Committee shall exercise its responsibility and
authority under this claims procedure as a fiduciary and, in such capacity,
shall have the discretionary authority and responsibility (a) to interpret and
construe the Plan and any rules or regulations under the Plan, (b) to determine
the eligibility of Employees to participate in the Plan, and the rights of
Participants to receive benefits under the Plan, and (c) to make factual
determinations in connection with any of the foregoing.

ARTICLE XI

NATURE OF COMPANY’S OBLIGATION

11.1 Unsecured Promise. The Company’s obligation to the Participant under this
Plan shall be an unfunded and unsecured promise to pay. The rights of a
Participant or Beneficiary under this Plan shall be solely those of an unsecured
general creditor of the Company. The Company shall not be obligated under any
circumstances to set aside or hold assets to fund its financial obligations
under this Plan.

11.2 No Right to Specific Assets. Notwithstanding the foregoing, the Company
may, in its sole discretion establish such accounts, trusts, insurance policies
or arrangements, or any other mechanisms it deems necessary or appropriate to
account for or fund its obligations under the Plan. Any assets which the Company
may set aside, acquire or hold to help cover its financial liabilities under
this Plan are and remain general assets of the Company subject to the claims of
its creditors. The Company does not give, and the Plan does not give, any
beneficial ownership interest in any assets of the Company to a Participant or
Beneficiary. All rights of ownership in any assets are and remain in the
Company. Any general asset used or acquired by the Company in connection with
the liabilities it has assumed under this Plan shall not be deemed to be held
under any trust for the benefit of the Participant or any Beneficiary, and no
general asset shall be considered security for the performance of the
obligations of the Company. Any asset shall remain a general, unpledged, and
unrestricted asset of the Company.

11.3 Plan Provisions. The Company’s liability for payment of benefits shall be
determined only under the provisions of this Plan, as it may be amended from
time to time.

 

- 13 -



--------------------------------------------------------------------------------

ARTICLE XII

GENERAL PROVISIONS

12.1 No Right to Employment. Nothing in this Plan shall be deemed to give any
person the right to remain in the employ of the Company or affect the right of
the Company to terminate any Participant’s employment with or without cause.

12.2 No Assignment. Except as provided under Section 12.3 with respect to a DRO,
no right or benefit under the Plan shall be subject to anticipation, alienation,
sale, assignment, pledge, encumbrance or charge. Any attempt to anticipate,
alienate, sell, assign, pledge, encumber or charge these benefits shall be void.
No right or benefit under this Plan shall in any manner be liable for or subject
to the debts, contracts, liabilities, or torts of the person entitled to the
benefit. If any Participant or Beneficiary under the Plan should become bankrupt
or attempt to anticipate, alienate, sell, assign, pledge, encumber or charge any
right to a benefit hereunder, then the right or benefit, in the discretion of
the Committee, shall cease. In these circumstances, the Committee may hold or
apply the benefit payment or payments, or any part of it, for the benefit of the
Participant or his Beneficiary, the Participant’s spouse, children, or other
dependents, or any of them, in any manner and in any portion that the Committee
may deem proper.

12.3 Domestic Relations Order. The anti-alienation restrictions of Section 12.2
shall not apply to a domestic relations order (as defined in Code
Section 414(p)(1)(B)) (a “DRO”). The Committee may direct the acceleration of
payment of all or a portion of a Participant’s Account and pay such amount to an
individual other than the Participant to the extent necessary to fulfill the
requirements of a DRO. The rules set forth in Section 6.2(a) governing
subsequent changes in the Participant’s benefit payment election shall not apply
to any change in the form and timing of payment to the extent that such election
is reflected in, or made in accordance with, the terms of a DRO.

12.4 Withholding. Any amount required to be withheld under applicable Federal,
state and local tax laws (including any amounts required to be withheld under
Code Section 3121(v)) will be withheld in such manner as the Committee will
determine and any payment under the Plan will be reduced by the amount so
withheld, as well as by any other lawful withholding.

12.5 Governing Law. This Plan shall be construed and administered in accordance
with the laws of the State of Texas to the extent that such laws are not
preempted by Federal law.

12.6 Compliance with Code Section 409A. The Plan is divided into two separate
deferred compensation sub-plans, one of which shall be named “Sub-Plan I” and
the other shall be named “Sub-Plan II.” Sub-Plan I shall include only “amounts
deferred” before January 1, 2005 (within the meaning of Code Section 409A) under
the Duke Plan, and earnings thereon, and such deferred compensation shall be
subject to the applicable provisions of the Duke Plan as in effect on October 3,
2004, as modified herein, and as Sub-Plan I is subsequently amended or otherwise
changed, except as would result in such deferred compensation being subject to
Code Section 409A. The adoption of the Plan is not intended to be a “material
modification” (within the meaning of Code Section 409A) with respect to amounts
under Sub-Plan I, and shall be construed accordingly. Sub-Plan II shall include
only “amounts deferred” after December 31, 2004, and earnings thereon, and such
deferred compensation shall be subject to the provisions of the Plan as in
effect on the Distribution Date, as subsequently amended or otherwise changed.
The Company intends Sub-Plan II to comply with the provisions of Code
Section 409A, so as to prevent the inclusion in gross income of any amounts
deferred hereunder in a taxable year that is prior to the taxable year or years
in which such amounts would otherwise actually be distributed or made available
to Participants or Beneficiaries. Sub-Plan II shall be construed, administered,
and governed in a manner that effects such intent, and no action shall be taken
that would be inconsistent with such intent. To the extent any terms of the Plan
are ambiguous, such terms shall be interpreted as necessary to comply with Code
Section 409A.

[Signature page follows]

 

- 14 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this amendment and restatement of the Plan is executed on
behalf of the Company this 1st day of May 2012.

 

SPECTRA ENERGY CORP By:  

/s/ Dorothy M. Ables

Name:   Dorothy M. Ables Title:   Chief Administrative Officer

 

- 15 -